Response to Arguments (No. 12 continued) 
Applicant's arguments filed 04/12/2021 with regards to the rejection under 35 U.S.C. 103 over Hashino (US 2014/0054766) in view of Munekata (US 2010/0297470) have been fully considered but they are not persuasive.
Applicant argues that as the instant claim 1 is directed to a lead-free solder alloy consisting of only the recited elements Ag, Cu, Bu, Co, Sb, and Sn, and as Munekata teaches a lead-free solder alloy containing Cu, Sn, and P, the combination of Hashino and Munekata leads one skilled in the art to an alloy having more elements than presently included in the instant claim. Applicant asserts that Munekata teaches that P is an essential element and that P is excluded from the alloy of the instant claim 1. The Examiner does not concur. Looking to [0030] of Munekata, “In order to eliminate or minimize such thermal damage of electronic components during soldering, a lead-free solder alloy according to the present invention may contain one or more elements for lowering the melting point of a Sn-based solder alloy. Examples of such melting point-lowering elements are Bi…” Munekata teaches an optional addition of Bi as being effective for lowering the melting point of Sn-based solder alloys. Munekata does not teach an addition of Bi as being required in combination with a P content, and the disclosed benefit of a Bi content is suggested generally for Sn-based solder alloys. The instant alloy being only one element away from the Ag-Cu-Co-Sb-Sn alloy of Hashino, where the additional element of Bi was known in the art as being beneficial for lowering the melting point of Sn-based solder alloys (Munekata [0030]), such as alloy of Hashino, is still seen to be rendered obvious by the combination of the prior art. 
Applicant argues that Munekata teaches that the presence of P is essential to provide improved wettability whereas the present application teaches that favorable wettability can be 
	Applicant argues that Hashino leads one skilled in the art away from a Bi-containing alloy as Hashino does not teach or suggest Bi and none of Hashino’s alloys in the description or working examples contain Bi. Applicant further asserts as Munekata teaches a Bi-containing alloy, the teachings of Hashino and Munekata conflict and the references teach away from their combination. The Examiner does not concur. Nowhere in the disclosure of Hashino is a Bi content expressly criticized, discredited, or otherwise discouraged, such that Hashino’s silence regarding Bi is not seen to constitute a teaching away. As Munekata teaches an additional Bi content as being beneficial in Sn-based solder alloys [0030] and Hashino is explicitly concerned with Sn-based solder alloys [0009], the references are not seen to teach away from their combination. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736